News 400 Somerset St., New Brunswick, NJ 08901 732.342.7600 MAGYAR BANCORP, INC. ANNOUNCES FOURTH QUARTER AND YEAR ENDFINANCIAL RESULTS New Brunswick, New Jersey, November12, 2008– Magyar Bancorp (NASDAQ: MGYR) (“Company”), parent company of Magyar Bank, reported today the results of its operations for the three months and year ended September 30, The Company reported a net loss of $3.0 million for the three months ended September 30, 2008, compared to net income of $92,000 for the three months ended September 30, 2007.The Company reported a net loss for the year ended September 30, 2008of $2.9 million, compared to net income of $716,000 for the year ended September 30, 2007. Basic and diluted losses per share were $0.53 and $0.51 for the three and twelve months ended September 30, 2008, respectively. Basic and diluted earnings per share for the three months and twelve months ended September 30, 2007 were $0.02 and $0.12, respectively. Results from Operations Net income decreased $3.1 million during the three-month period ended September 30, 2008 compared with the three-month period ended September 30, 2007 while net income decreased $3.7 million during the year ended September 30, 2008 compared with the year ended September 30, 2007. The decreases were due to larger reserves for loan losses. Reserves were increased to $3.3 million during the three months ended September 30, 2008 compared with $46,000 for the three months ended September 30, 2007 and to $4.3 million during the year ended September 30, 2008 compared with $398,000 for the year ended September 30, 2007 due to higher levels of non-performing loans, adverse economic conditions that resulted indepreciation of collateral values securing construction and commercial loans, and higher levels of loan charge-offs during the current periods. Net interest margin decreased by 1 basis point to 3.14% for the quarter ended
